DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 5, and 13-16,  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Examiner’s Note
The Examiner notes that the method steps of claim 15 do not have to be given weight because there is no functional relationship between the medium and the computer (see MPEP 2111.05(III) titled MACHINE-READABLE MEDIA). The non-transitory computer-readable digital storage medium serves as a support for the data (i.e. the bitstream) which is not used by the computer for any other purpose. However, in the interest of compact prosecution, the Examiner has still included citations below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US20210112253A1), hereinafter referred to as Xu., in view of  Bross et al. (Versatile Video Coding (Draft 7)- P2001) Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 16th Meeting: Geneva, CH, 1–11 Oct. 2019), hereinafter referred to as Bross.
Regarding claim 1, Xu discloses a video decoding method performed by a video decoding apparatus, the method comprising:
receiving a bitstream including image information, wherein the image information includes a picture header associated with a current picture, and a plurality of slices are included in the current picture (See [0153] - coding information for a current picture can be received from a coded video bitstream and FIG. 15, step 1510);
parsing, from the picture header (See [0124] - the at least one flag is signaled in a picture header for the current picture), a syntax element specifying whether all the slices in the current picture are I slices (See [0125]  - the at least one flag can include a first flag and/or a second flag; and  [0126] - The first flag being equal to 0 (or false) can indicate that all coded sub-partitions (e.g., slices) of the current picture have the coding type of intra coding, for example, all coded slices being I slices. See also FIG. 15, steps 1520 and 1530); 
deriving prediction samples by performing at least one of intra prediction or inter prediction on blocks in the slices in the current picture based on the syntax element specifying whether all the slices in the current picture are the I slices (See FIG. 15 and [0152] -generate a prediction block and [0159] -  a coding block in one of the sub-partitions is reconstructed based on the intra syntax elements or the inter syntax elements associated with the one of the sub-partitions); and 
generating reconstructed samples based on the derived prediction samples, (See FIG. 15 and [0152] -  reconstruct a block in a picture of a coded video sequence)
wherein based on the syntax element specifying that not all the slices in the current picture are I slices, information for an inter slice is comprised in the picture header (See FIG 15,  steps 1540 and 1550).
Xu does not explicitly disclose information for the inter slice includes a syntax element representing a maximum hierarchy depth for a coding unit resulting from multi-type tree splitting in the inter slice in the current picture.
However, Bross from the same or similar endeavor of video compression discloses information for the inter slice includes a syntax element representing a maximum hierarchy depth for a coding unit resulting from multi-type tree splitting in the inter slice in the current picture (See PP. 47, 101 and 117 - pic_max_mtt_hierarchy_depth_inter_slice specifies the maximum hierarchy depth for coding units resulting from multi-type tree splitting of a quadtree leaf in slices).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Xu to add the teachings of Bross as above, in order to specify the maximum hierarchy depth for coding units resulting from multi-type tree splitting of a quadtree leaf in slices (Bross, P. 117).
Regarding claim 4, Xu and Bross disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Xu discloses the method of claim 1, wherein all the slices in the current picture have an I slice type; based on a value of the syntax element specifying whether all the slices in the current picture are the I slices being 0 (See [0126] - The first flag being equal to 0 (or false) can indicate that all coded sub-partitions (e.g., slices) of the current picture have the coding type of intra coding, for example, all coded slices being I slices).
Regarding claim 5, Xu and Bross disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Xu discloses the method of claim 1, wherein one or more slices in the current picture have a P slice type or B slice type, based on a value of the syntax element specifying whether all the slices in the current picture are the I slices not being 0 (See [0126] - the first flag being equal to 1 (or true) can indicate that the coding type of inter coding is allowed in the current picture. Thus, there may or may not be one or more inter-coded sub-partitions (e.g., slices) in the current picture. The inter-coded sub-partition(s) can include B slice(s) (e.g., a slice type being equal to 0) and/or P slice(s) (e.g., a slice type being equal to 1) ).
Regarding claim 9, claim 9 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.
Examiner submits that it was known in the art that video compression involves a complementary pair of systems, a compressor (encoder) and a decompressor (decoder). The encoder converts the source data into a compressed form occupying a reduced number of bits, prior to transmission or storage, and the decoder converts the compressed form back into a representation of the original video data by performing the reverse function to the encoder. This is also evident in Xu, [0075].
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of claim 5.
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of claim 4.
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of claim 9.
Furthermore, Xu discloses a method for storing a bitstream of encoded image information generated by the video encoding method of claim 9 in a non-transitory computer-readable digital storage medium (See [0053], [0056] and [0081])
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of claim 9.
Furthermore Xu discloses a transmission method of data for a video, the method comprising: obtaining a bitstream for the video (See [0050] - Each terminal device of the terminal devices (330) and (340) also may receive the coded video data); and  transmitting the data comprising the bitstream (See [0050] - each terminal device of the terminal devices (330) and (340) may code video data (e.g., a stream of video pictures that are captured by the terminal device) for transmission to the other terminal device of the terminal devices (330) ad (340) via the network (350))


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FABIO S LIMA/Primary Examiner, Art Unit 2486